Citation Nr: 1142551	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability of the lumbosacral spine with history of back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for degenerative changes of the lumbosacral spine with history of back injury.  Thereafter, in July 2011, the Board reopened the claim and remanded it for further development.  The case is now ready for further appellate consideration.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In July 2011, the Board remanded the claim for further development.


FINDING OF FACT

Degenerative disc disease (DDD) of the lumbar spine had its onset during active service.  


CONCLUSION OF LAW

DDD was incurred in active service.  38 U.S.C.A. §§ 1110,  5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the Board's decision to grant the Veteran's claim, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.


Consideration of the Claim for Service Connection for DDD of the Lumbosacral Spine

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in the process of evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed low back disorder is related to an injury he sustained during active service.  More specifically, the Veteran contends that his current low back disability is due to his in-service injury of a helicopter engine falling onto his back, pinning him against a crate.  

Service treatment records from December 1966 reflect that the Veteran was struck in the area of the left calf muscle by an aircraft engine when it was knocked off a pallet by a fork lift.  Physical examination at the time of admission revealed abrasions of the back and both legs, and tenderness/swelling of the left calf muscles.  The impression was multiple abrasions and contusion of the left gastrocnemius muscle.  

The post-service evidence of record reveals a long history of back complaints.  Lay statements attest to the Veteran's complaints of back pain in service and shortly thereafter.  In an October 1984 letter, Dr. W.P., Jr. reported that the Veteran recently moved a washer and dryer and that when he bent over, he experienced lower back pain.  However, the Veteran also reported an episode of back pain two years earlier and a history of an in-service injury after which he reported mild intermittent difficulty but nothing severe until now.  An October 1984 computed tomography (CT) of the lumbar spine showed bulging discs at L4-5 and L5-S1.  In a January 1986 letter, Dr. W.C. reported having treated the Veteran since May 1974 for a low back injury at which time the Veteran reported a previous injury three months earlier in the process of lifting a steel plate off the floor.  Dr. W.C. opined that the Veteran's type of injury, non-traumatic, had predisposing factors involved which he attributed to an injury in service where an engine fell on the Veteran's back.  In a February 1986 statement, the Veteran reported that he began having lower back and leg pain in 1969.  In a December 1987 letter, Dr. T.F. reported treating the Veteran for his back in September 1984, which the Veteran reported at the time as due to his in-service incident which had caused recurrent back pain.  

In private records from September 1993, the Veteran's complaints included back problems that reportedly had their onset during service in 1966.  In a May 1998 letter, Dr. W.P. related that the Veteran reported that his back pain with radiation began in April but that he had had mild back pain for the previous 12 years.  May 1998 magnetic resonance imaging (MRI) revealed degenerative disc disease at L4-5 and L5-S1.  In July 1998, the Veteran underwent surgery on his back consisting of right L5-S1 hemilaminotomy, foraminotomy discectomy right L4-5, removal of the large calcified disc spur, three micro techniques for right L5-S1 hemilaminotomy foraminotomy and discectomy, 5 dural repair.  A June 1999 impairment rating reported that the Veteran sustained an on the job injury in June 1998 but no specific incident was identified, and it was only noted that the Veteran developed pain in his back radiating into his lower extremities.  

A VA treatment record from November 2007 reveals the Veteran's history of an in-service injury involving a helicopter engine falling on his back in approximately 1966.  More specifically, the Veteran's VA primary care examiner noted that the Veteran had been pinned underneath the engine in a container, was bent backwards over some boxes, "smashed" his low back and left calf, and was numb and paralyzed from the waist down for 1-2 hours before any feeling returned.  The Veteran was thereafter taken to the hospital for 3-4 days, and treated with bed rest an additional month.  He was returned to full duty in approximately 8 weeks.  The Veteran reported that his back pain returned in 1968, that he missed work due to acute episodes of back pain, and that in 1998, his back problems prohibited him from being employable and he had back surgery.  The assessment included severe, on-going back pain.  The VA examiner opined that the Veteran's current back injury and pain were due to his service-related injury above.  

In May 2008, a VA examination was conducted.  The examiner provided an opinion but the rationale contradicted the opinion; therefore, the examiner was asked to clarify her opinion.  In a June 2008 addendum report, the examiner opined that the Veteran's lower back disorder was less likely than not caused by or a result of the accident in service as there was no documented medical treatment for the lower back until 1974, that the Veteran reported no problems with his back until two years after service, that there was no chronic back condition shown in service, that there were no complaints of lower back pain at the exit examination, and that all private medical records document specific injuries related to treatment in 1974, 1984, and 1998.  

In the Board's remand of July 2011, the Board indicated that the June 2008 VA examiner had not addressed the numerous lay statements of record, noting that lay statements from various family members contained observations of the Veteran experiencing back pain and reporting his complaints of back pain shortly after service.  The Board further noted that a statement from the Veteran's former spouse reported that the Veteran had back pain when she first met him in 1969, but that he had not sought treatment for his back while they were married as they could not afford it.  The Board emphasized that the lay statements were competent and credible evidence as the statements reported what had been observed-that the Veteran experienced back pain shortly after service.  

In August 2011, the June 2008 VA examiner again examined the Veteran and provided additional findings and opinions.  The diagnosis was DDD of the lumbosacral spine.  The examiner reviewed statements from the Veteran's lay witnesses documenting observations of back pain, but concluded that these statements did not establish the existence of a chronic back condition.  The examiner then once again concluded that the Veteran's lower back condition was less likely than not caused by or a result of an accident in service/causally related to service.  The examiner then simply reiterated that there was no documentation of medical treatment for a lower back condition until 1974 with an associated injury lifting a steel plate, the Veteran reported that he had no problems with his back until 2 years after active duty, there was no chronic lower back condition established while the Veteran was on active duty with the only documentation showing abrasions to the back and legs with a normal discharge physical in 1967 with no complaints of lower back pain in the discharge physical examination, and that all private medical records documented specific injuries related to treatment in 1974, 1984, and 1998.  

In reviewing the evidence of record, there are numerous diagnoses of DDD of the lumbosacral spine.  Thus, the threshold requirement of current disability has clearly been met with respect to the Veteran's claim.  

However, while the Veteran and his lay witnesses are certainly competent to relate the back complaints the Veteran has had since service, the Veteran and his lay witnesses are not considered competent to relate those symptoms to a specific diagnosis such as DDD, especially here, where the etiology of his claimed disability has been the topic of expert debate.  

Thus, in order to establish service connection for the Veteran's DDD of the lumbosacral spine, it will be necessary for the medical evidence to demonstrate that this disorder had its onset during active service.  In this regard, the opinions addressing entitlement to service connection for the Veteran's DDD are the opinions of the November 2007 VA examiner, a nurse practitioner, and the June 2008/August 2011 VA examiner, a registered nurse, the November 2007 VA examiner providing an opinion in favor of the claim, and the June 2008/August 2011 VA examiner providing an opinion against the claim.  

Turning first to the November 2007 VA examiner's opinion, while it is not indicated to be based on a review of the Veteran's claims file, the Board finds that it is based on a very thorough assessment of the dynamics of the original injury and accurate reporting of the fact that the Veteran initially was asymptomatic following his in-service hospitalization, but experienced the onset of additional symptoms shortly after discharge, and that he continued to experience such symptoms after service, as supported by a long history of post-service treatment and adverse effects on employment.  Consequently, the Board finds that when the examiner concluded that it was most likely that the Veteran's back injury and current pain were due to his reported in-service injury, this opinion was based on an accurate assessment as to the onset of injury, the onset of pain following service, and the continuation of pain and treatment following service.  As such, the Board finds that this opinion is entitled to some evidentiary weight. 

Turning next to the opinion of the June 2008/August 2011 VA examiner, while this examiner clearly reviewed the Veteran's claims file in order to render an opinion in this matter, the Board finds that the rationale for the examiner's negative opinion is largely either not a valid basis under established case law or otherwise deficient.  More specifically, the examiner continues to primarily assert that service connection is not warranted in this matter because of the lack of evidence of treatment during or after service, a basis that was specifically rejected in the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, when asked to consider the lay witness statements in determining the likely onset of this disability, instead of noting what the witnesses are competent to state and assessing the value of that evidence with respect to the issue of entitlement to service connection, the examiner merely states that the witnesses are not competent to state whether the examiner's condition was a chronic condition, an observation that adds nothing to deciding the issue at hand.  Finally, even to the extent that the Board may agree that subsequent treatment in 1974, 1984, and 1998 was primarily for unrelated post-service injuries, several reports otherwise acknowledge the Veteran's 1966 in-service accident, and there are other records that document post-service treatment specifically attributed to the in-service injury.  

In summary, as the Board does not find that the opinion against the claim is any more persuasive than the opinion in favor of the claim (especially given the above-noted inadequacies with respect to the negative opinion), the Board finds that the evidence is at least in equipoise as to whether the Veteran's DDD of the lumbosacral spine had its onset during active service, and that the grant of service connection for DDD of the lumbosacral spine is therefore warranted.





ORDER

Service connection for DDD of the lumbosacral spine is granted.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


